DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment filed on 06/15/2021.   The applicant(s) amended claims 1, 4, 6, 9, 12, 15 and 18, and canceled claim 5 (see the amendment: pages 2-7).
The examiner withdrew previous claim rejection under 35 USC 101, because the applicant amended the corresponding claim(s), for which the examination of 101 rejection is based on newly issued “2019 Revised Patent Subject Matter Eligibility Guidance” (publicly available at: https://www. uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject).
	The examiner withdrew previous claim rejection under 35 USC 112 (a), because the applicant amended the corresponded claim(s) and agreed with examiner’s suggestion to further amend independent claims by using Examiner’s Amendment (see detail below).  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Randy Tejeda (76,764), on 07/22/2021.  The Examiner’s Amendment is as following:
In the claims (refer to the latest amendment filed on 06/15/2021):
For claim 1, line 4 of the claim, replace “one or more acoustic sequences” with -- acoustic sequences--. 
For claim 9, line 6 of the claim, replace “one or more acoustic sequences” with -- acoustic sequences--. 
For claim 15, line 8 of the claim, replace “one or more acoustic sequences” with -- acoustic sequences--. 

------End of Examiner’s Amendment-----


Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9 and 15, the instant application is directed to a method, computer program product (comprising one or more computer readable storage media that expressly exclude “transitory” type of media, such as signal and/or radio waves, by the specification: paragraph 74) and system for soft-forgetting training for connectionist temporal 
“…training, by one or more computer processors, a first model utilizing one or more training batches wherein each training batch of the one or more training batches comprises one or more acoustic sequences; 
responsive to a completion of the training of the first model, initiating, by one or more computer processors, a training of a second model utilizing the one or more training batches; 
jittering, by one or more computer processors, a random block size for each acoustic sequence for each of the one or more training batches for the second model;
unrolling, by one or more computer processors, the second model over one or more non- overlapping contiguous jittered acoustic sequences; and 
responsive to the unrolling of the second model, reducing, by one or computer processors, overfitting for the second model by applying twin regularization.”  

The prior art of record, CHUA et al. (US 2017/0358293), LI et al. (US 10,964,309), RAO et al. (US 10,803,855) and NARANG et al. (IDS: US 2019/0130271), provided numerous related teachings and techniques of speech processing and related model training including: generating word pronunciations by predicting pronunciations with word stress, determining spelling data as input to a trained recurrent neural network to indicate characteristics of the word pronunciation, and providing the pronunciation data to a text-to-speech system or an automatic speech recognition system; providing code-switching (CS) speech recognition with end-to-end connectionist temporal classification (CTC) model, keeping network hidden weights and replacing output tokens with a union of major and secondary language output tokens, training the model by updating parameters with training data from both languages, and training language identification (LID) model, If silence does not dominate the frame, multiplying a major language 
pruning deep neural network models in reducing overall memory and computing requirements of the models, building block-sparse recurrent neural networks (RNNs) as accurate as dense baseline models by using block pruning and group lasso combined with pruning during training, and inducing block sparsity in neural network models by pruning blocks of weights in a layer and using group lasso regularization to create blocks of weights with zeros. However, the combined features as claimed, are not anticipated by, nor made obvious over the prior art of the record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
July 22, 2021 
/QI HAN/Primary Examiner, Art Unit 2659